On August 8,2007, the defendant was sentenced as follows: Count I: Thirty (30) years in the Montana State Prison for the offense ofVehicular Homicide While Under the Influence, a felony; Counts II. Ill and IV: A commitment to the Missoula County Detention Center for a term of six (6) months on each Count for the offenses of Endangering the Welfare of a Child, a misdemeanor; CountV: A commitment to the Missoula County Detention Center for a term of six (6) months for the offense of Driving a Motor Vehicle While Privilege to Do So is Suspended or Revoked, a misdemeanor; and Count VI: A commitment *18to the Missoula County Detention Center for a term of ten (10) days for the offense of Operating Without Liability Insurance In Effect - 1st Offense, a misdemeanor. Counts I - VI shall run concurrently with each other.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kara Docherty and Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Counsel for the defendant requested an opportunity to produce transcripts and to therefore keep the record open in this matter pending the production of such transcripts for review by the sentence review division.
On March 8,2010, the Sentence Review Division received counsel’s Notice - Supplementation of Record which included the transcript from the sentencing hearing. After review of the Notice - Supplementation of Record and due consideration, the Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 4th day of February, 2010.
DATED this 23rd day of February, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.